NOT FOR PUBLICATION                      FILED
                        UNITED STATES COURT OF APPEALS                    MAR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: JUANA MEDINA,                                No.   18-60063

                   Debtor,                          BAP No. 18-1120

------------------------------
                                                    MEMORANDUM*
JUANA MEDINA,

                   Appellant,

  v.

DANIEL'S JEWELERS,

                   Appellee.

                              Appeal from the Ninth Circuit
                               Bankruptcy Appellate Panel
             Lafferty III, Spraker, and Faris, Bankruptcy Judges, Presiding

                                 Submitted February 11, 2020**
                                     Pasadena, California

Before: BYBEE, COLLINS, and BRESS, Circuit Judges.

       Juana Medina appeals the bankruptcy court’s decision overruling her claim


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
objection for failure to prosecute. The Bankruptcy Appellate Panel affirmed the

bankruptcy court’s decision. Reviewing the bankruptcy court’s decision for abuse

of discretion, see Dunmore v. United States, 358 F.3d 1107, 1111 (9th Cir. 2004);

Moneymaker v. CoBen (In re Eisen), 31 F.3d 1447, 1451 (9th Cir. 1994), we affirm.

      A bankruptcy court’s decision to overrule a claim objection for failure to

prosecute is governed by the following factors: “(1) the public’s interest in

expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the

risk of prejudice to the defendants; (4) the public policy favoring disposition of cases

on their merits; and (5) the availability of less drastic sanctions.” In re Eisen, 31

F.3d at 1451. “Although beneficial to the reviewing court,” the bankruptcy court “is

not required to make specific findings on each of the essential factors.” Id. Reversal

is inappropriate unless this Court has “a definite and firm conviction that the court

below committed a clear error of judgment in the conclusion it reached upon a

weighing of the relevant factors.” Id. (quotations omitted).

      The bankruptcy court did not abuse its discretion in overruling Medina’s claim

objection, which concerned a $201.03 unsecured debt to appellee Daniel’s Jewelers.

The bankruptcy court originally scheduled an evidentiary hearing on Medina’s claim

objection for January 24, 2018, at which Medina did not appear. The bankruptcy

court continued the hearing to February 21, 2018, but made clear: “your client better

be here; and if she’s not, the matter will be against your client, along with fees toward


                                           2
counsel, because that’s when the court’s setting this for hearing.” In a minute order,

the bankruptcy court likewise reiterated: “Hearing continued to 2/21/18 at 3:00 for

[e]videntiary hearing. Debtor to be present or it will be against her along with fees

towards [c]ounsel.” Medina later filed an ex parte motion seeking to continue the

February 21, 2018 hearing, but gave no explanation as to why she could not attend

it. The bankruptcy court denied this request.

        Medina did not appear at the February 21, 2018 hearing and has offered no

excuse for failing to do so. Given the bankruptcy court’s clear warnings that Medina

needed to appear at the hearing or else the matter would be resolved against her, the

straightforward nature of Medina’s objection, the relatively small amount in dispute,

and the lack of prejudice to Medina’s ability to complete the confirmed plan, we

cannot say that the bankruptcy court abused its discretion. In re Eisen, 31 F.3d at

1451.

        Because we affirm the bankruptcy court’s decision overruling Medina’s

objection for failure to prosecute, we do not consider her other challenges.

        AFFIRMED.




                                          3